Citation Nr: 0729132	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 25, 1995, rating decision that denied service 
connection for metatarsalgia of the feet, so as to permit an 
effective date prior to March 27, 2002 for a grant of service 
connection for metatarsalgia of the left foot.  

2.  Entitlement to a separate disability rating for 
orthostatic hypotension as being a separate and distinct 
disability from hypertension.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1988 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.   

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The issue involving a separate disability rating for 
orthostatic hypotension is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran separated from active military service on 
July 1, 1995; he filed his original claim for service 
connection for metatarsalgia that same month.  

2.  The service medical records reveal that the veteran was 
diagnosed with metatarsalgia of the left foot during active 
service.

3.  A September 1995 VA examination report contained a 
diagnosis of metatarsalgia of the left foot with subjective 
features only; physical examination revealed objective 
evidence of tenderness of the plantar aspect of the left 
foot. 

4.  Service connection was denied for metatarsalgia of the 
feet in a September 25, 1995, rating decision.  The reason 
for denial was a lack of current disability.  The veteran did 
not perfect an appeal of that decision.

5.  The veteran has successfully alleged that the correct 
facts as they were known at the time of the September 25, 
1995, rating decision that denied service connection for 
metatarsalgia were not before the adjudicator, and that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSION OF LAW

The September 25, 1995, rating decision that denied service 
connection for metatarsalgia contained CUE.  The correct 
effective date of service connection for metatarsalgia of the 
left foot is July 2, 1995.  38 U.S.C.A. §§ 5107, 5109A, 5110 
(West 2002); 38 C.F.R. §§  3.105(a),  3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding the veteran's CUE claim, the Board has considered 
the Veteran's Claims Assistance Act of 2000 (VCAA) for 
possible application. Claims for CUE must be decided based on 
the evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE. 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993). (emphasis added).  If the error alleged is not the 
type of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).

In this case, a September 25, 1995 rating decision denied 
service connection for metatarsalgia of the feet on the basis 
that no permanent or chronic disability was shown to be 
present.  The veteran was notified of that decision and did 
not file a notice of disagreement within one year of that 
notice.

The evidence that was of record in September 1995 consisted 
of the veteran's service medical records and a September 1995 
VA examination report.  The service medical records clearly 
showed that the veteran had been diagnosed with metatarsalgia 
of the left foot during service.  He had been placed on a 
restricted physical profile because of the disability.  The 
September 1995 VA examination report revealed that there was 
tenderness to pressure on the plantar aspect of the left 
foot, although no specific deformity could be identified.  
The diagnosis was "metatarsalgia of the fourth at the 
metatarsal head with subjective features only at this time."  

The underlying law for service connection at the time of the 
1995 rating decision is essentially the same as the current 
law which states that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2006).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2006).  The 
determinative issues presented are:  (1) whether the veteran 
had the disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to service.  

The record clearly reveals error in the 1995 rating decision.  
That decision denied service connection for metatarsalgia on 
the basis that there was no current disability.  However, the 
record at the time clearly showed the presence of a current 
disability.  Although, the diagnosis on the September 1995 VA 
examination report indicated metatarsalgia with subjective 
features, the narrative clearly showed that there was 
objective evidence of tenderness of the plantar aspect of the 
veteran's left foot.  The evidence of record shows that the 
veteran had a diagnosis of metatarsalgia of the left foot in 
service, on the 1995 VA examination report, and that he still 
had the same diagnosis.  "Metatarsalgia is a cramping burning 
pain below and between the metatarsal bones where they join 
the toe bones."  Nix v. Brown, 4 Vet. App. 462, 464 (1993) 
and Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Accordingly, the Board finds that the September 25, 1995, 
rating decision did contain an error of fact that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error; the 
1995 rating decision with respect to the denial of service 
connection for metatarsalgia is egregious flawed.

Therefore, the Board concludes that the September 25, 1995, 
rating decision was clearly and unmistakably erroneous in 
denying service connection for metatarsalgia of the left 
foot.  38 C.F.R. § 3.105(a); Fugo v. Derwinski, 6 Vet. App. 
40, 43 (1993); Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on direct service connection 
shall be the day following the veteran's separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

The veteran separated from active military service in July 1, 
1995; he filed his original claim for service connection for 
metatarsalgia that same month.  The 1995 rating decision 
contained CUE; service connection for metatarsalgia of the 
left foot should have been granted in the 1995 rating 
decision.  Accordingly, the correct effective date or service 
connection for metatarsalgia of the left foot is July 2, 
1995, the day following the veteran's separation from active 
service. 


ORDER

The claim of CUE in the September 25, 1995, rating decision 
that denied service connection for metatarsalgia is granted.

An effective date of July 2, 1995 for service connection 
metatarsalgia of the left foot is granted.




REMAND

The second issue on appeal is entitlement to a separate 
disability rating for orthostatic hypotension as being a 
separate and distinct disability from hypertension.  Review 
of the record reveals that the underlying legal questions are 
actually more complicated than just the assignment of a 
separate disability rating.  

An October 2002 rating decision granted service connection 
for hypertension, effective November 2001.  An April 2004 
Decision Review Officer (DRO) decision granted service 
connection for orthostatic hypotension as being part of the 
veteran's service-connected hypertension disability.  Since 
that point the veteran has claimed that the hypotension 
should have a separate, and compensable, disability rating.   

Review of the claims file reveals that there are three 
disabilities involved:  

First the veteran has hypertension, high blood pressure, 
which is a service-connected disability.  

Second, the veteran has micturition syncope; this is a 
disability manifested by lightheadedness, dizziness, and 
occasional fainting and blackout spells usually occurring 
while the veteran is urinating.  Service connection for this 
disability has been repeatedly denied as either being 
congenital, or pre-existing service and not being aggravated 
by service.  

Third, the veteran has orthostatic hypotension; this is low 
blood pressure resulting from positional changes to the body, 
for example upon standing up from a sitting position.  This 
too can result in lightheadedness, dizziness, and occasional 
fainting and blackout spells.  Service connection for this 
disability was granted by the April 2004 DRO decision.   

A February 2005 VA medical opinion complicates the disability 
picture presented.  The physician specifically indicated that 
there was no relationship between the veteran's service-
connected hypertension and the orthostatic hypotension.  
However, the medical opinion also indicated that the 
orthostatic hypotension and micturition syncope were "likely 
intertwined in this particular patient."  

Accordingly, several questions arise:  By granting service 
connection for orthostatic hypotension in 2004, was service 
connection also granted for micturition syncope?  In that 
regard, it is noted that a letter from the RO to the veteran 
dated in June 2004 states, "[y]our . . . appeal issues for 
an increased evaluation for hypertension and service 
connection for micturition syncope were resolved by the 
rating decision of April 14, []2004, that granted service 
connection for orthostatic hypotension (claimed as 
micturition syncope) and granted a 10 percent evaluation for 
hypertension with orthostatic hypotension."  If the 
orthostatic hypotension is unrelated to the service-connected 
hypertension, then was service connection granted in error on 
the stated basis that hypotension is part and parcel of 
service-connected hypertension or is a symptom of 
uncontrolled hypertension?  These questions need to be 
adjudicated before the Board can fully address the issue on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the following issues:

*	Was service connection for 
micturition syncope granted in the 
April 2004 rating decision that 
granted service connection for 
orthostatic hypotension?

*	Should service connection be 
severed because service connection 
for orthostatic hypotension, as 
part and parcel of service-
connected hypertension or as a 
symptom of uncontrolled 
hypertension, was granted in 
error?  If so, is service 
connection for orthostatic 
hypotension warranted on a direct 
basis as a disease that was 
incurred in or aggravated by 
service?  

2.  If any benefit on appeal remains 
denied, or severance of service 
connection is warranted, provide the 
veteran with proper notice including a 
Supplemental Statement of the Case.  
The veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


